DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Patent 10937019 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claim 17/094,746 are to be found in patent claim 10937019 B2.  The difference between the instant application claims 1-20 and the patent claim 1-32 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-32 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070051809 A1 (Hereinafter Takahashi), in view of US 20120094599 (Hereinafter Takeyama) and in further view of US 20080204195 A1 (Diorio).
Regarding Claims 1, 4, and 12, Takahashi teaches:
A payment terminal for wirelessly communicating payment information with a payment device, the payment terminal comprising: a transponder antenna, wherein the transponder antenna transmits a modulated wireless signal during transmit events and a wireless carrier signal during receive events; a transmit circuit coupled to the transponder antenna, wherein the transmit circuit comprises a transmit load for the transponder antenna, and wherein the modulated wireless signal and the wireless carrier signal are provided to the transponder antenna through the transmit circuit; a receive circuit coupled to the transponder antenna, wherein the receive circuit is configured to output a received signal representing an inductively coupled load for the wireless carrier signal; an auxiliary antenna, wherein the auxiliary antenna is positioned at a fixed location and in a fixed orientation relative to the transponder antenna, and wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the transponder antenna; a processing element configured to execute control instructions stored in a memory to perform steps comprising: disabling, based on the transponder antenna transmitting the modulated wireless signal, an inductive coupling between the transponder antenna and the auxiliary antenna, enabling, based on a detection of a receive event by the processing element, the inductive coupling between the transponder antenna and the auxiliary antenna, and demodulating, during the receive event, the received signal, wherein the inductively coupled load represented by the received signal includes inductive loads of the auxiliary antenna and the payment device (Takahashi: Fig. 7, a RF reader/writer device 10 and a RFID 51 are engaging communication; Figs. 3A-C, 7-8 and [0037]-[0046], a transponder antenna 11, a transmit circuit that may include modules 12, 14, 15 and 26 and controlled by a controller unit 24, a receiver circuit that may include modules 13, 15, 21 and controlled by a controller unit 24; in receive event a carrier wave is generated by the transmit circuit and transmitted through transponder antenna 11, RFID tag modulates carrier signal and composite signal is received on the reader/writer device inductively; in transmit event a modulated signal is generated and transmitted to the tag; an auxiliary antenna 31 is placed in proximity of the transponder antenna 11; a null state comparing unit 26 detects a null state and enable controller to enable and disable the auxiliary antenna 31, where null condition detection occurs in receive event (Figs. 3A-C, 4A-C, 5A-C) the auxiliary antenna is only enabled during receive event (i.e. null condition occurs) and disabled when the reader/writer is not in receive event (i.e. no null condition); controller unit 24 controls transmit circuit, receive circuit, disable and enable auxiliary antenna for writer mode (transmitting modulated signal), reader mode (transmitting carrier signal and detect modulated signal and demodulate the signal) and received signals represent inductive loads from transponder antenna, auxiliary antenna and RFID tag device, i.e. payment device; (Fig. 7) that during a RFID reading/receiving event (i.e. Reader/Writer device 10 transmits magnetic field F1(x) toward RFID 51; RFID 51 modulates the magnetic field so that a magnetic field F2(x) is received by the device 10); the receiving event could encounter a null event (Figs. 6 and 10A); when the device 10 detects a null condition, the device 10 enables an auxiliary antenna 30 to transmit a magnetic field F3(x) (Figs. 7 and 10B); magnetic fields F1(x) and F3(x) are coupled to remove null conditions so that the modulated data F2(x) can be received by the device 10 (Fig. 10C)): 
Takahashi does not teach explicitly on wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the transponder antenna; and an auxiliary load circuit coupled to the auxiliary antenna. However, Takeyama teaches (Takeyama: Figs. 1-2, 5-6 and [0027]-[0033], an auxiliary antenna 3 connected to a switch 5; the switch 5 is controlled to be on and off, where during on state, the switch circuit is a part of the load to the auxiliary antenna).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi as modified with the auxiliary control circuit further comprises an auxiliary load circuit coupled to the auxiliary antenna as taught by Takeyama. The advantage of doing so is provide a mechanism for adjusting receiver gain across entire frequency range of RFID operation and be able to operate with a plurality of devices without performance degradation due to null phenomenon (Takeyama: [0002]-[0006]).
Takahashi does not teach explicitly on a processor element and a memory configured to store instructions. However, Diorio teaches (Diorio: Figs. 8-12, a NFC reader/writer configuration that includes processor(s) 956 and memory 957 configured to store applications to execute reader/writer operations).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi with a processor element and a memory configured to store instructions as taught by Diorio. The advantage of doing so is provide a mechanism for a NFC reader/writer system with improved security capability (Diorio: [0004]-[0010]).
Regarding Claim 2, 10 and 19, Takahashi as modified teaches all elements of Claims 1, 4 and 12 respectively . Takahashi as modified further teaches:
The payment terminal of claim 1, wherein the demodulating of the received signal is based on an amplitude of the received signal (Takahashi: Figs. 3A-C, RFID tag uses ASK modulation).
Regarding Claims 3, 11 and 20, Takahashi as modified teaches all elements of Claims 1, 4 and 12 respectively. Takahashi as modified further teaches:
The payment terminal of claim 1, wherein the auxiliary antenna comprises at least two turns (Takeyama: Figs. 1 and [0027]-[0033], the auxiliary antenna 3 is a two turn loop antenna).
Regarding Claim 5, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, further comprising: a transmit circuit coupled to the primary antenna, wherein the processing element is coupled to the primary antenna via the transmit circuit, and wherein the transmit circuit comprises a transmit load for the primary antenna (Diorio: Figs. 8-10, RFID reader comprises both Transmitting and receiving units and multiple antennas).
Regarding Claim 6, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the primary antenna (Takahashi: Fig. 7; Takeyama: Figs. 5-6).
Regarding Claims 7 and 16, Takahashi as modified teaches all elements of Claims 4 and 12 respectively. Takahashi as modified further teaches:
The wireless communication device of claim 4, wherein the auxiliary antenna is positioned at a fixed location and orientation relative to the primary antenna (Takahashi: Fig. 7).
Regarding Claim 8, Takahashi as modified teaches all elements of Claim 4. Takahashi as modified further teaches:
The wireless communication device of claim 4, further comprising: a switching circuit coupled to the auxiliary antenna, and wherein the switching circuit disables the auxiliary antenna in response to the disabling and enables the auxiliary antenna in response to the enabling (Takeyama: Figs. 5-6).
Regarding Claim 9, Takahashi as modified teaches all elements of Claims 4/8. Takahashi as modified further teaches:
The wireless communication device of claim 8, further comprising: an auxiliary load circuit coupled to the auxiliary antenna (Takeyama: Figs. 5-6).
Regarding Claim 13, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, further comprising: providing the received signal to a processing element via a receive circuit (Diorio: Figs. 8-10).
Regarding Claim 14, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, wherein transmitting the wireless carrier signal during the receive event and the wireless modulated signal during the transmit event comprises transmitting the wireless carrier signal and the wireless modulated signal based on a transmit load coupled to the primary antenna (Diorio: Figs. 3, 8-10).
Regarding Claim 15, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, further comprising: receiving, at the auxiliary antenna, the wireless carrier signal, wherein the auxiliary antenna only receives the wireless carrier signal through inductive coupling with the primary antenna (Takeyama: Figs. 5-6, when switch 5 is on).
Regarding Claim 17, Takahashi as modified teaches all elements of Claims 12. Takahashi as modified further teaches:
The method of claim 12, wherein the enabling comprises closing a switching circuit, and wherein the disabling comprises opening the switching circuit (Takahashi: Fig. 7).
Regarding Claim 18, Takahashi as modified teaches all elements of Claims 12/17. Takahashi as modified further teaches:
The method of claim 17, wherein closing the switching circuit comprises coupling an auxiliary load circuit to two terminals of the auxiliary antenna (Takeyama: Figs. 5-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649